N-S             1STCOURT OF APPEALS   iAVnMC,+^ CLzn^f-         U?
                            HOUSTON, TEXAS                                ' f
                                                                          (A
-ThiO. €U\t cs^T^/vs        JAN-5 2015          ^(^ 1\a^s ni^z            g^
                         CHRISTOPHER A. PRINE                             (H



     Tfcxv/ (Wd £#st Ho, izfiltr -12% S£                                  ^




 £l-km /fifths jAi^s h/d-/ "Thg^D'iS^e.^ A4*hart*y * k^\A(ll£. A-




 frnd pz Vo/^3 //^c/6/z- (St/t^t- Any 'TZisteucffcr^ em g^ ftboat
                                                                    ?-&
 m
    ' <• -j    J        f
    '..!   !   J   I
: f' I i \         !•




                                                         3



                                                             en
                                                             v«
                                                             a)
                                                             o
                                        M    c               (M
                                                             (M
                                                             Q.
                                                             Q




                                        v>
                                                     3

                                    ^
                            'a
4-                           r-
                                                 %


                            f XKi

                              \i0
                                        |1 - | J


3 ^ ^?